CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 1 of 22




                            Exhibit 8
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 2 of 22




                            Exhibit 8
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 3 of 22




                            Exhibit 8
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 4 of 22




                            Exhibit 8
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 5 of 22




                            Exhibit 8
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 6 of 22




                            Exhibit 8
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 7 of 22




                            Exhibit 8
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 8 of 22




                            Exhibit 8
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 9 of 22




                            Exhibit 8
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 10 of 22




                            Exhibit 8
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 11 of 22




                            Exhibit 8
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 12 of 22




                            Exhibit 8
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 13 of 22




                            Exhibit 8
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 14 of 22




                            Exhibit 8
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 15 of 22




                            Exhibit 9
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 16 of 22




                            Exhibit 9
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 17 of 22




                            Exhibit 9
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 18 of 22




                            Exhibit 9
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 19 of 22




                            Exhibit 10
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 20 of 22




                            Exhibit 10
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 21 of 22




                            Exhibit 10
CASE 0:19-cv-01815-PAM-ECW Doc. 52-1 Filed 12/01/20 Page 22 of 22




                            Exhibit 10
